UNITED STATES DISTRICT COURT
- EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case:3:19-cr-20833
Judge: Cleland, Robert H.
MJ: Stafford, Elizabeth A.

Plaintiff, Filed: 12-17-2019 At 03:31 PM
SEALED MATTER (LG)
v. | Violation(s):21 U.S.C. § 843(a)(3) _

D-1 ELIZABETH PROPHITT, CRNA

Defendant.

 

/
INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

 

- 1. Atall times pertinent to this Indictment, in the Eastern District of
Michigan, the defendant, Elizabeth Prophitt was a Certified Registered Nurse
Anesthetist (CRNA), licensed by the State of Michigan, and was employed by the
Veterans Administration Ann Arbor Healthcare System. She retrieved vials of
controlled substance medications from hospital dispensing machines for purported
use on patients in order to obtain controlled substances by fraud. The purpose of
obtaining these controlled substances was not for the legitimate treatment of

patients, but rather for personal consumption and/or drug diversion. The primary
controlled substances she obtained by fraud included Schedule II drugs fentanyl,
morphine, hydromorphone and Schedule IV drug midazolam.
MANNER & MEANS

2. The manner and means by which the defendant sought to obtain the
controlled substances by misrepresentation, fraud, forgery, deception or subterfuge
included, among others, the following: a) retrieving medications from hospital
dispensing machines on days when she was unscheduled to work or after normal
working hours; b) retrieving medication for patients that were not on her surgery .
service; c) retrieving medications for surgeries that had been cancelled or had
already been completed; d) retrieving more medications than required for a
patient’s surgery and keeping the unused portions; and e) falsifying “waste”
records to keep any unused medication instead of properly returning or disposing
of the controlled substances.

COUNTS ONE — TWENTY FIVE
21 U.S.C. § 843(a)GB3)

(Obtaining Controlled Substances by Misrepresentation,
Fraud, Forgery, Deception, or Subterfuge) ~

3. Paragraphs 1 through 2 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein.

4. On or about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, Defendant Elizabeth Prophitt, CRNA, did

‘knowingly and intentionally acquire or obtain possession of the identified
scheduled controlled substances, in the names of the individuals identified, by
_Mmisrepresentation, fraud, forgery, deception or subterfuge in violation of Title 21,
United States Code, Section 843(a)(3) as follows:
ON OR

COUNT ABOUT
DATE

UB OID CONTROLLED AMOUNT WD 40CeF

MME SUBSTANCE (# of Vials) SCHEDULE

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 11/24/2018 +~—Ss AB delal Lol Ng 2 2
2 —-:11/24/2018 ~—S ss AB 9s omeg/sinl eM INI 4 2
3 —-11/24/2018 IT etal LLIN 2 2
4 11242018 «= IT, omeg/Sial ¢ML INI 4 2
5 11/24/2018 Ss omg! inl ea in 1 4
6 12/9/2018 TC dell Let IN 2 2
7 12/9/2018 TC 05 omeg/Sial ¢ML INI 4 2
g§ 1231/2018 VB amg/3ial Dal in 1 4
10 = 12/31/2018 «= PB dell Len 4 2
11 —- 12/31/2018 KB omg/Smnl Del in | 1 4
2 1231/2018 88 95 omeg/sink ML INI 2
13 1231/2018 8 dota Con 1
14 ‘1/19/2019 DH dealt Tet th 1 2
Fentanyl
15 ‘1/19/2019 DH 1000mcg/20ml 1 2
20ml INJ

 

 

 

3
ON OR
COUNT ABOUT

ALLEGED CONTROLLED AMOUNT DRUG
MRE SUBSTANCE (# of Vials) SCHEDULE

 

DATE

Midazolam
16 1/19/2019 DH Smg/Sml Sml VIAL 1 4

17 2/2/2019 TW Midazolam 2 40

 

2mg/2ml 2ml inj

 

Fentanyl
18 2/2/2019 TW 1000mcg/20ml 1 2
20ml INJ
Morphine
19 2/2/2019 TW 2mg/1ml 1ml 1 2
SYRINGE
Morphine
20 2/2/2019 TW 2mg/1ml Iml A 2
SYRINGE
Midazolam 1
2mg/2ml 2ml inj
. RV Midazolam 3
22 2/2/2019 2mg/2ml 2ml inj 4
RV Fentanyl 3
250mcg/Sml SML INJ.
RV. Morphine 10
24 2/2/2019 2meg/1ml iml 2
SYRINGE
RV Fentanyl 6
100mcg/2ml 2ml INJ

 

 

 

21 2/2/2019 RV

 

 

23 2/2/2019

 

 

25 2/2/2019

 

 

 

All in violation of Title 21, United States Code, Section 843(a)(3).
MATTHEW SCHNEIDER
United States Attorney

/s/Regina R. McCullough
REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
Assistant United States Attorney

__/s/Brandy R. McMillion

BRANDY R. MCMILLION

Deputy Chief, Health Care Fraud Unit
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, Michigan 48226

Phone: (313) 226-9622

Email: brandy.mcmillion@usdoj.gov

Dated: December 17, 2019

THIS IS A TRUE BILL

/s/ Grand Jury Foreperson
GRAND JURY FOREPERSON
ORIGINAL

 

 

_ _, Case:3:19-cr-20833
United States District Court Criminal Case Cover
Eastern District of Michigan “s A St fora et beth A
: Stafford, Elizabe .

 

Filed: 12-17-2019 At 03:31 PM

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complet:
SEALED MATTER (LG)

 

   

Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

Ll Yes No AUSA’s Initials: GEN

Case Title: USA v. ELIZABETH PROPHITT

 

 

 

 

County where offense occurred : WASHTENAW

  
  
 

Check One: Felony [_|Misdemeanor L]Petty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].
Superseding Case Information

     

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
noun fek_?

BRANDY R. MCMILAON
Assistant Unit tates Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: (313) 226-9622

Fax: (313) 226-2621

E-Mail address: brandy.mcmillion@usdoj.gov
Attorney Bar #; P69838

   
 

December 17, 2019
Date

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
